Per Curiam.
The attorneys could not be required, against their will, to represent the trustee in bankruptcy in lieu of the plaintiff by whom they were retained. (Matter of Dunn, 205 N. Y. 398.) Upon such a substitution, therefore, the attorneys were entitled to reasonable compensation for services theretofore rendered. (Matter of Krooks, 257 N. Y. 329; Matter of Tillman, 259 id. 133.) The amount of their lien should be referred to an official referee to hear and report thereon to the court.
The orders, so far as appealed from, should be modified accordingly, and as so modified affirmed, with costs to the appellants-respondents.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Orders, so far as appealed from, unanimously modified as stated in opinion, and as so modified affirmed, with costs to the appellants-respondents. Settle order on notice.